Citation Nr: 1509848	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the 30 percent rating to a 20 percent rating for a bilateral hearing loss disability was proper, to include entitlement to an increased rating. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Neil B. Riley, Esq.
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1977.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence that was associated with the Veteran's claims folder in October 2014 was included with a waiver of RO consideration.  Although evidence pertaining to the Veteran's acquired psychiatric disorder claim was associated with his claims folder in December 2014 and this evidence was not accompanied with a waiver of RO consideration, as the Board is granting the Veteran's acquired psychiatric disorder claim herein, the Veteran is not prejudiced thereby with adjudication of his claim.

The Veteran filed a claim of entitlement to service connection for major depressive disorder.  However, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of whether the reduction of the 30 percent rating to a 20 percent rating for a bilateral hearing loss disability was proper, to include entitlement to an increased rating as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorder, to include depression and anxiety, is related to his service-connected bilateral hearing loss disability and tinnitus.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed vertigo is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder is a result of his service-connected bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's vertigo is related to military service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal, which are entitlement to service connection for an acquired psychiatric disorder and vertigo.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.  However, since his claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of depression and anxiety disorder.  See, e.g., a private treatment record from J.H., DA, FAPA, FAASP dated December 2014.  Accordingly, element (1), current disability, is satisfied.  

The Board notes that although the Veteran has also been diagnosed with features of a personality disorder, this disorder is considered to be a congenital or developmental abnormality, not a disability for the purposes of service connection. See 38 C.F.R. §§ 3.303(c) , 4.9, 4.127 (2014).

Element (2) has been met; the Veteran is service-connected for a bilateral hearing loss disability and tinnitus.

Turning to element (3), nexus, the competent and probative evidence demonstrates that the Veteran's diagnosed depression and anxiety are related to his service-connected hearing loss and tinnitus.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's disorder in the form of a December 2014 private mental health examination by Dr. J.H., a psychologist.  

After examination of the Veteran and consideration of his medical history, Dr. J.H. diagnosed the Veteran with depression and anxiety and concluded that it is as likely as not that the Veteran's depression and anxiety are made worse by his hearing loss and tinnitus.  Dr. J.H.'s rationale for his conclusion was based on his finding that the Veteran's occupational and social impairment related to his hearing loss and tinnitus is mild, but sufficient to limit functioning in the workplace during periods of significant stress, which the Veteran was experiencing at the time of the mental health evaluation.  He further reported that the Veteran's hearing loss and tinnitus create communication challenges in work and social environments and contribute to social anxiety and cognitive limitations.  

The December 2014 private mental health examination by Dr. J.H. was based on thorough consideration of the Veteran's medical history and current condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the Veteran was afforded a VA psychological examination in May 2010.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder although the Veteran evidenced mood difficulties.  However, the examiner determined that any mood difficulties would be less likely related to any hearing difficulties because the mood difficulties were "relatively minor" and were not sufficient for a diagnosed acquired psychiatric disorder.  

The Board finds that the May 2010 VA examination is inadequate for evaluation purposes.  Pertinently, the medical evidence of record documents multiple diagnoses of an acquired psychiatric disorder, to include depression and anxiety disorder, following the May 2010 VA examination.  Notably, Dr. J.H. stated in the December 2014 private examination report that the Veteran's psychiatric symptoms have worsened recently.  There is no evidence of record indicating that the Veteran's psychiatric symptoms have not worsened since the May 2010 VA examination.  Therefore, the competent and probative evidence indicates that the Veteran's psychiatric symptoms have worsened since the May 2010 VA examination to the extent that he now suffers from a diagnosed acquired psychiatric disorder which has been aggravated by his bilateral hearing loss disability and tinnitus.  

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's acquired psychiatric disorder is at least as likely as not secondary to his bilateral hearing loss disability and tinnitus.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Wallin element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder.  The benefit sought on appeal is therefore granted.  

Vertigo

The Veteran seeks entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.  However, since his claim is being granted based on a direct service connection theory of entitlement, no further discussion is required regarding the secondary service connection theory.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the current medical evidence of record indicates diagnosis of vertigo.  See a private treatment report from F.G., M.D. dated October 2014.  Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board observes that an April 1977 treatment record documents the Veteran's complaints of dizziness.  His service treatment records are otherwise absent complaints of or treatment for symptoms related to vertigo.  However, as the April 1977 service treatment record notes treatment for dizziness, the Board finds that Hickson element (2) is arguably satisfied.

Turning to Hickson element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed vertigo is at least as likely as not related to his military service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's vertigo in the form of an October 2014 private treatment report by Dr. F.G.

Dr. F.G. reported in the October 2014 private treatment report that after review of the Veteran's medical history, medical records support diagnosis of a disability manifested by balance problems and dizziness with onset during military service time.  Dr. F.G.'s rationale for his conclusion was based on his review of the Veteran's medical history as well as his finding that the in-service treatment for dizziness in April 1977 is positive medical evidence of the onset of the Veteran's current vertigo.  

The opinion of Dr. F.G. was based upon a thorough analysis of the Veteran's medical history and current medical condition.  See Bloom, supra.  

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's vertigo is at least as likely as not related to his military service.  The Board also notes that there is no medical opinion of record which suggests that the Veteran's vertigo is not related to his military service.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for vertigo.  The benefit sought on appeal is therefore granted.  




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety is granted.

Entitlement to service connection for vertigo is granted.


REMAND

Bilateral hearing loss disability

With regard to the claims involving the propriety of the rating reduction and entitlement to an increased rating for a bilateral hearing loss disability, the Board finds that clarification of the evidence is required to properly adjudicate the claims.  Initially, pursuant to results of a November 2008 VA audiological examination, the Veteran was awarded service connection for a bilateral hearing loss disability with an assigned 30 percent evaluation in a December 2008 rating decision.  In April 2009, the Veteran sought an increased rating.  A VA examination was conducted in May 2010.  Results of this examination revealed that a 20 percent rating was warranted for the Veteran's bilateral hearing loss disability, due primarily to improved hearing in the right ear.

The Board observes that there are private audiograms dated April 2008 and July 2010 from Ashbrook Audiology & Hearing Aid Centers, Inc.  However, a review of these audiograms do not indicate a reading at 3000 Hz.  Moreover, it is unclear as to whether the results of these audiograms were obtained using the Maryland CNC speech discrimination test as VA regulations require.  See 38 C.F.R. 4.85(a).  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or, the Board must explain why such clarification is not needed.  The Board finds it cannot fairly adjudicate the issue of whether the Veteran's bilateral hearing loss disability has demonstrated sustained improvement, or whether a higher rating is warranted, without clarification of these tests.  Furthermore, the Ashbrook Audiology & Hearing Aid Centers, Inc. should also be asked to numerically interpret any graphical results of the audiograms conducted, as the matter must be remanded anyway.   

Additionally, there is of record a VA Ears, Nose, and Throat Consult dated December 19, 2011 which indicates that an audiological evaluation of the Veteran was taken at that time.  However, the audiogram of the evaluation was not associated with the record.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  The Board further finds that the December 2011 VA audiogram would be relevant to the Veteran's reduced rating claim as it may or may not demonstrate improvement in the Veteran's hearing.  Accordingly, the Board finds that an attempt should be made to identify and associate this record with the Veteran's claims folder.

The Board adds that the Veteran was last afforded a VA audiological examination in May 2010.  At the August 2014 videoconference hearing, he testified that his bilateral hearing loss disability has worsened.  Specifically, he stated that he is not able to hear people talk on his left side.  His wife also testified as to the worsening of the bilateral hearing loss disability.  She stated that he is less sociable, he is not able to hear her in restaurants, and he speaks loudly on the telephone.    

In light of the foregoing, the Board finds that a contemporaneous VA audiological examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

TDIU

At the August 2014 Board hearing, the Veteran indicated that his bilateral hearing loss disability and tinnitus caused him to stop working.  See the August 2014 Board hearing transcript, pgs. 8-9, 15-16.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claim; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact Ashbrook Audiology & Hearing Aid Centers, Inc. for clarification of the April 2008 and July 2010 audiograms of record, to include translation of the graphical results of the audiogram into 
numerical form and identify whether the Maryland CNC 
speech discrimination test was used in conducting the audiological 
evaluations.  

If, after making reasonable efforts to obtain named records and these are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include an audiogram dated December 19, 2011.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

4. Thereafter, arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  Pure tone threshold and Maryland CNC testing must be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The claims folder must be made available to the examiner.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

5. Schedule the Veteran for an appropriate VA examination in order to obtain an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include bilateral hearing loss disability, defective hearing of the left ear, acquired psychiatric disorder, vertigo, and tinnitus.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

6. Thereafter, readjudicate the issues of entitlement to restoration of a 30 percent disability rating for a bilateral hearing loss disability, to include entitlement to an increased disability rating for the bilateral hearing loss disability, as well as the issue of entitlement to TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


